DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim, drawing, and specification amendments in the Applicant’s Response filed on 2/23/22 have been entered.
According to the Amendment, claims 1-18 were pending. Claims 1, 3, 8, and 15 have been amended.  Claims 19-20 have been added.

Response to Arguments
The Applicant’s arguments with respect to the rejection of claims 1-18 under §103 as being obvious over US Pub. No. 2016/0229633 to Yamashita in view of JP2013236432A to Yamamoto have been fully considered and are persuasive.  The §103 rejection has been withdrawn.
The Applicant's arguments with respect to the rejection of claims 1-18 under §112(b) as being indefinite have been fully considered but they are not persuasive for the reasons below.  
Claim 1 is on an order fulfillment method and recites, in part, “[1] at least one shuttle … wherein the order units and/or product units are stored and retrieved from the storage racks … and wherein the at least one shuttle is configured to directly exchange order units and/or product units directly between two adjoining storage racks; [2] at least one storage-entry conveyor provided for feeding order units and/or product units into the storage racking; [3] at least one storage-exit conveyor provided for retrieval of order units and/or product units from the storage racking; [4] at least one lift configured to transfer order units and/or product units from a storage level of at least one of the storage racks; [and 5] at least one fully or semiautomatic picking station … to which order units and/or product units are fed … and from which order units and/or product units are dispatched.” (Emphasis added.)
 Claim 1 is indefinite, because it is unclear whether the limitations before or after the phrase “and/or” – or both – are part of the claimed invention. See MPEP § 2173.05(d).
Second, claim 1 is further indefinite, because it is unclear whether the phrase “donor product units” and the phrase “product units” are interchangeable.  On the one hand, “donor product units” could simply refer to the same product units used throughout the claim.  However, on the other hand, the “donor product units” could refer to a specific type of product unit supplied to the routed products order picking area.  Therefore, claim 1 is indefinite.
Third, claim 1 is further indefinite, because one or more method steps actually set forth several additional steps.  Claim 1 recites, in part, “[1] reassigning by a system controller order fulfillment to the routed products order picking area for parallel order fulfillment by use of the routing conveyor for fulfilling orders requiring products from product units requiring many exchanges to be performed … based on the number of exchanges to be performed;  [2] supplying the routing conveyor with order units picked at the manual picking stations; and [3] supplying donor product units … and discharging finished order units via the routing conveyor.” (Emphasis added.)  Consequently, the scope of the method claim is not readily apparent.
Fourth, claim 1 is further indefinite for lack of antecedent basis.  Claim 1 recites “the at least one inbound storage-entry conveyor.”  There is no antecedent basis for the claim term.
For the aforementioned reasons, claim 1 is indefinite as well as claims 2-18 which depend therefrom.

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the   Moreover, the phrase "and/or" in line 10 and elsewhere renders the claim indefinite, because it is unclear whether the limitations before or after the phrase – or both – are part of the claimed invention. See MPEP § 2173.05(d).  Similarly, the phrase “donor product units” in line 44 appears to be used in place of the term “product units.” However, it is also possible that the two different terms suggests two different meanings.  Correction is required.
More specifically, claim 1 recites, in part, [1] reassigning by a system controller order fulfillment to the routed products order picking area for parallel order fulfillment by use of the routing conveyor for fulfilling orders requiring products from product units requiring many exchanges to be performed … based on the number of exchanges to be performed;  [2] supplying the routing conveyor with order units picked at the manual picking stations; and [3] supplying donor product units … and discharging finished order units via the routing conveyor.”  It appears as though the Applicant in this one method step has actually set forth several different steps.  Consequently, it is not readily apparent what the scope of the claimed subject matter actually is. Correction is required.  Claims 2-18 are indefinite as they depend therefrom.
Note that similar issues of indefiniteness can also be found in dependent claims. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under §112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 is on an order fulfillment method and recites, in part, “at least one shuttle automatic storage and retrieval device provided for each storage racking aisle, wherein the order units and/or product units are stored and retrieved from the storage racks by the at least one shuttle, and wherein the at least one shuttle is configured to directly exchange order units and/or product units between two adjoining storage racks from a source storage rack to an adjacent destination storage rack via cross conveyance locations in the storage racks themselves using only the least one shuttle … [said method comprising] reassigning by a system controller order fulfillment to the routed products order picking area for parallel order fulfillment by use of the routing conveyor for fulfilling orders requiring products from product units requiring many exchanges to be performed by the least one shuttle between adjoining storage racks based on the number of exchanges to be performed.”  These limitations, either alone or in combination, when considering the claim as a whole were not found in the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/KYLE O LOGAN/Primary Examiner, Art Unit 3655